Case 7-19-cv-6552-NSR-1            Document 5-2       Filed in NYSD on 08/13/2019              Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  MARKISHA WHITE,
                                   Plaintiff,
                                                           19-CV-6552 (NSR)
                       -against-
                                                           MEDIATION REFERRAL ORDER
  CRYSTAL RUN HEALTHCARE LLP; and
                                                           FOR PRO SE EMPLOYMENT
  individually and jointly, THOMAS J.
                                                           DISCRIMINATION CASES
  BOOKER, MD; JAMIE ALLEN; LESLIE
  RITTER,
                                   Defendants.

 NELSONS. ROMAN, United States District Judge:

         IT IS ORDERED that this prose case is referred for mediation to the Court's Mediation

 Program. Local Civil Rule 83.9 and the Mediation Program Procedures shall govern the

 mediation. Unless otherwise ordered, the mediation will have no effect upon any scheduling

 order issued by this Court, and all parties are obligated to continue to litigate the case.

         IT IS FURTHER ORDERED that the Clerk of Court shall attempt to locate pro bona

 counsel to represent Plaintiff at the mediation. Pro bona counsel will contact Plaintiff directly.

 The time to assign a mediator under Local Civil Rule 83.9 and the Court's Mediation Program

 Procedures will be deferred until pro bona counsel has filed a Notice of Limited Appearance of

 Pro Bono Counsel. Pro bona counsel will represent Plaintiff solely for purposes of the

 mediation, and that representation will terminate at the conclusion of the mediation process.




                                                              usnc'soNY-
                                                              Jl~UMENT
                                                              ILLECTRONICALL Y FILED
                                                              DOC#:----------+'---.,..._-
                                                                                 .t
                                                              DATE FI~ED:       '6/I !(;,) 19,.
                                                                                         I
Case 7-19-cv-6552-NSR-1          Document 5-2       Filed in NYSD on 08/13/2019           Page 2 of 2



           IT IS FURTHER ORDERED that any objection by Plaintiff either to the mediation or to

 the Court's request for pro bona counsel to represent Plaintiff in the mediation must be filed

 within 14 days of this order.

 SO ORDERED.

  Dated:    8 / I Cp / I C,
              White Plains, New York

                                                             NELSON S. ROMAN
                                                           United States District Judge
